                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 GREAT AMERICAN FIDELITY
 INSURANCE COMPANY,
                                                      Case No. 19-cv-11294
        Plaintiff,                                    Honorable Laurie J. Michelson
                                                      Magistrate Judge R. Steven Whalen
 v.

 STOUT RISIUS ROSS, INC., et al.,

        Defendants.


  CORRECTED OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
                PARTIAL SUMMARY JUDGMENT [19]


       Stout Risius Ross, Inc. and Stout Risius Ross, LLC (collectively “Stout”), a financial

advisory firm, was hired to value the stock of a paper company. Stout was later sued for

overvaluing that stock. Stout demanded coverage for the suit (and another related action) from its

professional-liability insurer, Great American Fidelity Insurance Company. Great American began

defending Stout in the two actions but subsequently brought this action seeking a declaration that

Great American has no duty to defend or indemnify Stout or its employees in the two lawsuits.

Great American has now filed a motion for partial summary judgment based on the language of

the governing insurance policy. Because Great American has not met its burden of establishing it

is entitled to judgment as a matter of law, the Court denies the motion.

                                                 I.

       In its capacity as a financial advisory firm, Stout provides professional valuation services

for clients across the United States. Stout was retained by the Trustees of the Appvion Retirement

Savings and Employee Stock Ownership Plan (“Appvion ESOP”) as its financial advisor. In that

role, Stout was to provide an annual independent valuation of the stock of Paperweight
Development Corp. (“Paperweight”), Appvion’s parent company. This independent valuation was

required by the Employee Retirement Income Security Act of 1974 (ERISA). (ECF No. 19,

PageID.538.) Appvion subsequently went bankrupt and the Appvion ESOP suffered resulting

financial losses. (ECF No. 1-1, PageID.5.)

       Stout (along with many others) was sued by the Appvion ESOP in federal court in the

Eastern District of Wisconsin. (See ECF No. 19-3.) The Appvion ESOP suit alleges, in part, that

Stout negligently or fraudulently appraised and overstated the value of the ESOP’s stock in

Paperweight, which contributed to Appvion’s bankruptcy and the corresponding losses sustained

by the ESOP and its participating employees. (See ECF No. 19-3.) The complaint includes five

counts against Stout: (1) Count VIII for “knowing participation in breaches of fiduciary duty

pursuant to ERISA § 502(a)(3), 28 U.S.C. § 1132(a)(2)”; (2) Count X for fraud; (3) Count XII for

negligent misrepresentation; (4) Count XIII for Wisconsin securities fraud; and (5) Count XIV for

federal securities fraud. (ECF No. 19-3, PageID.783–813.)

       Stout was also sued by co-trustees of the Appvion Liquidating Trust (“Appvion Trust”) in

a Chapter 11 bankruptcy action in the United States Bankruptcy Court for the District of Delaware.

(ECF No. 19-4.) The complaint alleges that Stout’s flawed valuation of Paperweight stock

contributed to financial losses by the plaintiffs and that Stout received greater payment than it was

entitled to from the insolvent debtors. (See ECF No. 19-4.) The complaint includes three causes of

action against Stout: (1) Count VI for “aiding and abetting breaches of the fiduciary duties of care

and loyalty”; (2) Count X for avoidable preference; and (3) Count XI for avoidable transfer. (See

ECF No. 19-4, PageID.946–947, 950–953.) In October 2019, the District of Delaware Bankruptcy

Court transferred Count VI to the Eastern District of Wisconsin. (ECF No. 31-3, PageID.2353.)




                                                 2
       Stout requested coverage for both actions under its Great American professional liability

insurance policy. Stout bought this $5 million insurance policy (ECF No. 1-1) to provide defense

and indemnification protections for claims arising from Stout’s valuation services (ECF No. 24,

PageID.1849). The policy defines covered professional services to include “valuation services.”

(ECF No. 1-1, PageID.27.) The policy also includes a number of exclusions. The exclusion at issue

in this case is Exclusion F. In relevant part, Exclusion F reads as follows:

       “This Policy does not apply to any Claim . . . based on or arising out of actual or
       alleged violation of . . . (1) The Employee Retirement Income Security Act of
       1974; (2) The Securities Act of 1933; (3) The Securities Act of 1934; (4) Any state
       Blue Sky or Securities law; . . . or any rules, regulations or amendments issued in
       relation to such acts, or any similar state or federal statutes or regulations, including
       any Claim based upon common law principles of liability.”

(ECF No. 1-1, PageID.52.)

       Great American agreed to defend Stout in the two Appvion actions, subject to a full

reservation of rights. (ECF No. 1, PageID.14.) Great American then brought this suit against Stout

and six individual defendants (Stout employees and their spouses) who were sued in the Appvion

ESOP action. Great American asks the Court to declare that the Great American policy provides

no coverage for, and that the company has no duty to defend or indemnify, any of the Stout

defendants in connection with the two underlying actions. Great American also requested

reimbursement for all amounts expended to defend Stout and the individual defendants.

       Motion practice ensued prior to any discovery. The six individual defendants filed a motion

to dismiss for lack of personal jurisdiction. (ECF No. 14.) Great American then filed a motion for

partial summary judgment as to the Stout entities only. (ECF No. 19.) Finally, Stout filed a motion

to stay the proceeding while awaiting a decision on its pending motion to dismiss in the Appvion

ESOP case. (ECF No. 27.) After hearing oral argument on all three motions, the Court granted the




                                                  3
motion to dismiss and denied the motion to stay. (ECF No. 35.) The Court now addresses the

motion for partial summary judgment.

                                                II.

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The burden of establishing that there is no material factual dispute rests with the

movant, Great American. See FTC v. E.M.A. Nationwide, Inc., 767 F.3d 611, 630 (6th Cir. 2014).

If the moving party satisfies this initial burden, “the non-moving party must then ‘come forward

with specific facts showing that there is a genuine issue for trial.’” Baker v. City of Trenton, 936

F.3d 523, 529 (6th Cir. 2019) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986)). The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321, 332

(6th Cir. 2008).

       The parties agree that Michigan law applies to the determination of Great American’s

coverage obligations.

                                                III.

       Great American says that it has no duty to defend or indemnify the Stout corporate entities

in the underlying Appvion ESOP action, and had no duty to defend Stout in the Appvion Trust

action prior to October 23, 2019, because each of the underlying claims is excluded from coverage.

Great American argues that all of the underlying claims fall under Exclusion F of Stout’s insurance

policy because each claim is “based on or arising out of actual or alleged violation” of either

ERISA or securities laws. (ECF No. 1-1, PageID.52.)




                                                 4
                                                A.

       Because the duty to defend is broader than the duty to indemnify, see Am. Bumper & Mfg.

Co. v. Hartford Fire Ins. Co., 550 N.W.2d 475, 481 (Mich. 1996), the Court begins by analyzing

whether Great American has a duty to defend Stout.

       Under Michigan law, an insurance company has a duty to defend if the underlying claim

is actually, or even arguably, covered by the policy. Allstate Ins. Co. v. Freeman, 443 N.W.2d 734,

737 (Mich. 1989); see also Auto Club Grp. Ins. Co. v. Burchell, 642 N.W.2d 406, 412 (Mich. Ct.

App. 2001) (“It is well established that an insurer has a duty to defend an insured and that such

duty is not limited to meritorious suits and may even extend to actions which are groundless, false,

or fraudulent, so long as the allegations against the insured even arguably come within the policy

coverage.” (internal citations omitted)). Additionally, so long as one claim in the lawsuit falls

within the policy, an insurer has a duty to defend all the claims in the lawsuit. See Auto Club, 642

N.W.2d at 412 (citing Detroit Edison Co. v. Mich. Mut. Ins. Co., 301 N.W.2d 832, 835 (Mich. Ct.

App. 1981)). So to determine whether Great American has a duty to defend Stout, the Court must

decide whether any of the underlying claims are even arguably covered by the policy.

       Great American argues that it is beyond debate that all underlying claims fall under

Exclusion F. In its view, each claim is clearly “based on or arising out of” either an ERISA

violation or a securities law violation. Stout argues that the exclusion is ambiguous and that under

at least one reading of the exclusion, one (or more) of the underlying claims arguably falls outside

the exclusion. So the Court will next consider whether that language is actually ambiguous.

       Stout first points to the final clause of Exclusion F, “including any Claim based upon

common law principles of liability,” as ambiguous and inconsistent with the previous clause. But




                                                 5
Great American does not seek summary judgment based on this clause, so any possible ambiguity

there is irrelevant.

        Stout also argues that Exclusion F is ambiguous because it conflicts with other sections of

the policy. See Wagner v. Farm Bureau Mut. Ins. Co. of Mich., 908 N.W.2d 327, 331 (Mich. Ct.

App. 2017) (“A contract is ambiguous if [its] provisions irreconcilably conflict.”). But Stout does

not actually point to any irreconcilable conflict.

        Finally, Stout points to two cases in which U.S. Courts of Appeals found insurance-policy

exclusions to be ambiguous. But Illinois Union Insurance Co. v. Shefchuk, 108 F. App’x 294, at

*6 (6th Cir. 2004), is not on point; the court there found an exclusion to be illogical or ambiguous

because the language as written excluded only claims that were both negligent and not negligent

(an impossibility). Scottsdale Insurance Co. v. Byrne, 913 F.3d 221 (1st Cir. 2019), is better for

Stout but still off point. In Scottsdale, the First Circuit found that an ERISA exclusion was

ambiguous because it did not “explicitly remove preempted state law claims from the Policy’s

coverage.” 913 F.3d at 230. Like Great American, the insurance company in Scottsdale argued

that “because the negligence and ERISA claims arise from the same set of facts, the negligence

claim is therefore preempted by ERISA.” Id. Where the cases differ, though, is in the precise

language of the ERISA exclusion. While Great American’s policy excludes any claim “based on

or arising out of” an ERISA violation, Scottsdale’s policy excluded claims “for any actual or

alleged violation” of ERISA. Id. at 225–26. Because Great American argues that it is precisely the

“based on or arising out of” language that brings the common-law claims against Stout under the

ERISA exclusion, the reasoning of Scottsdale is not directly applicable.




                                                     6
       For its part, Great American disagrees with Stout’s assertion that Exclusion F is ambiguous.

It says that the key language of the exclusion—“based on or arising out of actual or alleged

violation of”—is clear.

       To analyze the ERISA and securities law exclusions contained in Exclusion F, and more

specifically, to determine the meaning of “based on or arising out of,” the Court turns to the law

of contract interpretation.

       Great American focuses in its brief on defining “arising out of.” “Arising out of” is

generally understood to mean “‘originating from[,]’ ‘having its origin in,’ ‘growing out of’ or

‘flowing from’ or in short, ‘incident to or having a connection with.’” Assurance Co. of Am. v. J.P.

Structures, Inc., 132 F.3d 32, 1997 WL 764498, at *5 (6th Cir. Dec. 3, 1997) (unpublished table

opinion) (quoting Red Ball Motor Freight, Inc. v. Employers Mut. Liability Ins. Co. of Wis., 189

F.2d 374, 378 (5th Cir. 1951)). The Michigan Supreme Court has opined that something that

“arises out of, or springs from or results from something else, has a connective relationship, a cause

and effect relationship, of more than an incidental sort with the event out of which it has arisen.”

People v. Johnson, 712 N.W.2d 703, 706 (Mich. 2006) (internal quotations omitted). Michigan

courts have further explained that “arising out of” “requires more than an incidental, fortuitous, or

but-for causal connection, but does not require direct or proximate causation.” Scott v. State Farm

Mutual Auto. Ins. Co., 751 N.W.2d 51, 56 (Mich. Ct. App. 2008), leave denied on reconsideration,

766 N.W.2d 273 (Mich. 2009).

       Although the Michigan courts have not specifically taken up defining the term, Black’s

Law Dictionary defines “base on” as “to use (something) as the thing from which something else

is developed.” BASE, Black's Law Dictionary (11th ed. 2019).




                                                  7
         Under Michigan law, “In a case of doubt as to whether or not the complaint against the

insured alleges a liability of the insurer under the policy, the doubt must be resolved in the insured’s

favor.” Am. Bumper, 550 N.W.2d at 481 (quoting Protective Nat'l Ins. Co. v. City of Woodhaven,

476 N.W.2d 374, 376 (Mich. 1991)). But courts must “enforce the terms of the contract as written.”

Upjohn Co. v. New Hampshire Ins. Co., 476 N.W.2d 392, 397 (Mich. 1991). And terms should be

interpreted “in accordance with their commonly used meanings.” Henderson v. State Farm Fire &

Cas. Co., 596 N.W.2d 190, 194 (Mich. 1999). A court must also decide “whether an insurance

policy is clear and unambiguous on its face.” Upjohn, 476 N.W.2d at 397. And although courts

must construe ambiguous language in favor of the insured, courts may not create ambiguities

where none exist. City of Warren v. Int’l Ins. Co. of Hannover, Ltd., 524 F. App’x 254, 257 (6th

Cir. 2013) (citing Fire Ins. Exchange v. Diehl, 545 N.W.2d 602, 606 (Mich. 1996); Edgar’s

Warehouse, Inc. v. United States Fid. & Guar. Co., 134 N.W.2d 746, 748 (Mich. 1965)). “A

contractual term is ambiguous on its face only if it is equally susceptible to more than a single

meaning.” Barton-Spencer v. Farm Bureau Life Ins. Co. of Mich., 892 N.W.2d 794, 798 (Mich.

2017).

         Although the precise definition of “based on or arising out of” could be articulated in

different ways, the phrase is not ambiguous such that it is susceptible to more than one meaning.

The essence of the phrase is that there is a cause-and-effect relationship. So for a claim to be based

on or arising out of a legal violation, the legal violation must cause the claim to occur. Considering

the above, the Court finds that the term “based on or arising out of” is not ambiguous and has been

given a clear meaning under Michigan law.




                                                   8
                                                1.

       But the analysis does not end simply because Stout’s arguments do not carry the day. After

all, it is Great American that seeks summary judgment. And so it must discharge its burden of

showing that every reasonable jury would find that the underlying claims clearly fall outside the

plain meaning of the policy. So the Court turns to an analysis of whether the underlying claims in

each suit can arguably escape the plain language of the exclusion. When examining the underlying

claims, the Court looks at the substance of the complaint and basis for the injuries “rather than

simply the nomenclature.” Auto Club, 642 N.W.2d at 412; see also Grp. Ins. Co. of Mich. v.

Czopek, 489 N.W.2d 444, 450 (Mich. 1992).

       Great American argues that the ERISA policy exclusion applies to all underlying claims

because “[b]oth lawsuits are based on and arise out of Stout Risius’ engagement by the ESOP

trustees to determine the fair market value of the stock held by an ERISA-governed plan in

accordance with Title I of ERISA.” (ECF No. 19, PageID.549.)

       In support of its argument, Great American points to three cases, none of which are

factually analogous to the instant case (nor do they apply Michigan law). In Cape Coral Medical

Center, Inc. v. American Continental Insurance Co., No. 98-230, 2000 WL 151275, at *1 (M.D.

Fla. Feb. 4, 2000), all of the underlying claims were based on an employee pension plan and

“predicated explicitly or by the clearest of implication upon ERISA.” In Zurich Insurance Co. v.

Texasgulf, Inc., 649 N.Y.S.2d 153, 153 (N.Y. App. Div. 1996), the underlying judgment was

“expressly based on ERISA liability only.” And similarly, in Lifeline Health Group, Inc. v.

National Union Fire Ins. Co. of Pittsburgh, 665 F. Supp. 2d 770 (W.D. Ky. 2009), the underlying

complaints “expressly allege[d] a violation of the responsibilities, obligations or duties imposed

by ERISA.” In contrast, in this case Great American alleges that the ERISA exclusion applies not



                                                9
only to underlying claims based explicitly on ERISA, but also on common-law claims that arise

from the same general set of facts.

       As an alternative argument, Great American contends that the counts in the Appvion ESOP

action (but not the Appvion Trust action) indisputably fall under Exclusion F because they are

based on or arising out of actual or alleged violations of securities laws. Great American states that

because the ESOP action contains two counts for securities fraud, the other Wisconsin counts also

arise out of a securities law violation because they are based on the same set of facts.

       The premise of this argument is essentially the same as Great American’s argument for the

scope of the ERISA exclusion. But Great American cites to three additional cases to support its

argument in the context of a securities exclusion. In Isroff v. Federal Insurance Co., 25 F.3d 1048,

1994 WL 253027, at *2 (6th Cir. June 8, 1994) (unpublished table opinion) and Bendis v. Federal

Insurance Co., 958 F.2d 960, 961 (10th Cir. 1991), the courts found that a securities exclusion

applied to other statutory and common-law causes of action in the complaint. But the policy

language at issue in those cases was much broader and is not comparable to the policy in this case.

In contrast to Great American’s use of “based on or arising out of,” the policies in Isroff and Bendis

excluded coverage “where all or part of such claim is, directly or indirectly, based on, attributable

to, arising out of, resulting from or in any manner related to any actual or alleged violation” of

securities laws. See 1994 WL 253027, at *1; 958 F.2d at 961. Although Salomon v. Philadelphia

Insurance Companies, No. 13-10378, 2014 WL 294320 (D. Mass. Jan. 23, 2014), is more factually

analogous to the instant case, it must also be distinguished because the underlying policy language

is different. The Salomon policy excluded claims “arising out of an actual or alleged violation” of

securities laws, but also “for any claim based upon common law principles of liability if made in




                                                 10
connection with an actual or alleged violation of any law listed.” Id. at *4 (internal quotations

omitted).

        Stout has not moved for summary judgment, but instead emphasizes that Great American

has failed to show that there is not a single theory of liability in either action that even arguably

falls within the policy’s coverage and outside of the exclusions. And if Great American cannot

establish as a matter of law that all of the underlying claims in each action are clearly excluded

from coverage, it cannot win summary judgment and must continue to defend Stout. See Auto

Club, 642 N.W.2d at 412 (“[A]n insurer has a duty to defend, despite theories of liability asserted

against any insured which are not covered under the policy, if there are any theories of recovery

that fall within the policy.” (internal citations omitted)).

                                                   2.

        Beginning with the Appvion ESOP action, Great American argues that the ERISA

exclusion applies to the common-law claims of negligent misrepresentation and fraud because they

arise from the same general set of facts: that Stout was hired by an ERISA-governed plan to make

valuations in accordance with ERISA. (ECF No. 19, PageID.549.)

        And Great American makes essentially the same argument for the securities exclusion.

Count XIII for Wisconsin securities fraud and Count XIV for federal securities fraud clearly fall

under Exclusion F because they directly allege that Stout committed securities fraud under state

and federal law by falsely representing the fair market value of stock. (ECF No. 19-3, PageID.808–

813.) But Great American further argues that the other Wisconsin counts also arise out of a

securities law violation because they are based on the same set of facts. (ECF No. 19, PageID.554.)

        Great American centers its arguments on the idea that “based upon or arising out of” should

be interpreted broadly. As a general matter, this is correct. See Hantz Fin. Servs., Inc. v. Nat’l



                                                   11
Union Fire Ins. Co. of Pittsburgh, 130 F. Supp. 3d 1089, 1094 (E.D. Mich. 2015); Lafarge

Midwest, Inc. v. Frankenmuth Mut. Ins. Co., No. 253591, 2005 WL 1923158, at *2 (Mich. Ct.

App. Aug. 11, 2005) (“the phrase ‘arising out of . . .’ is expansive”); Mariners Inn v. Darwin Nat’l

Assurance Co., No. 10-13552, 2011 WL 13217652, at *3 (E.D. Mich. May 19, 2011) (“The phrase

‘arising from’ or ‘arising out of’ appears to have a broader, more inclusive meaning than ‘for.’”).

       But the Great American policy language states that a claim is excluded if it is “based on or

arises out of an actual or alleged violation” of ERISA or securities law. (ECF No. 1-1, PageID.52

(emphasis added).) Great American’s suggestion that “based on or arising out of” should be

interpreted so broadly as to include all claims that arise out of the same set of facts ignores the

plain meaning of the policy language. Under a commonsense reading of the language of Exclusion

F, for a claim to be excluded it must be based on or arise out of a violation of ERISA or securities

law. In other words, as discussed above, a violation of ERISA must have caused Stout to commit

negligence and/or fraud.

       In Count X for fraud and Count XII for negligent misrepresentation, the plaintiffs in the

underlying suit allege essentially the same facts: that Stout knew that its valuation analyses

contained significant flaws and so it knew (or had reasonable grounds to believe) the stock prices

it provided to ESOP were not accurate. (ECF No. 19-3, PageID.796–797.) The plaintiffs further

allege that the ESOP justifiably relied on Stout’s valuations and was damaged. (ECF No. 19-3,

PageID.797.)

       Great American explains the connection between these counts and an ERISA violation as

follows: ERISA imposed a fiduciary obligation on the ESOP trustees to value Paperweight stock

and so the ESOP trustees hired Stout to conduct this valuation. (ECF No. 19, PageID.549.)

Although this could arguably explain how the fraud and negligent misrepresentation arise out of



                                                12
ERISA, it does nothing to explain how the counts arise out of an ERISA violation. (See ECF No.

1-1, PageID.52 (“This Policy does not apply to any Claim . . . based on or arising out of actual or

alleged violation of . . . The Employee Retirement Income Security Act of 1974.).)

       Although there is one count in the Appvion ESOP case that seems to allege a violation of

ERISA by Stout (Count VIII for “knowing participation in breaches of fiduciary duty pursuant to

ERISA”)1, Great American does not attempt to argue that the common-law claims are specifically

based on or arise out of that count. And the facts alleged in the Appvion ESOP complaint do not

suggest that Stout’s alleged “knowing participation in breaches of fiduciary duty” caused the fraud

or negligent misrepresentation. (See ECF No. 19-3, PageID.783.)

       Similarly, in order for the common-law fraud and negligent misrepresentation claims to

fall under the securities law provision of Exclusion F, Great American must demonstrate that they

are based on or arise out of a violation of securities law. Being based on the same underlying

factual scenario is not sufficient. And Great American has not argued that Stout’s alleged common-

law fraud or negligent misrepresentation arose from a securities violation. It instead seems more

likely that the alleged securities violations arose from the fraud or negligent misrepresentation.

       Great American has failed to carry its burden of showing as a matter of law that Exclusion

F applies to Count X for fraud and Count XII for negligent misrepresentation in the underlying

Appvion ESOP action and thus cannot establish it has no duty to defend Stout in the action.




       1
         During oral argument Stout argued that this claim cannot be “based on or arising out of
ERISA” because it is actually a non-viable claim since there is no such cause of action. But because
the Court finds Great American has a duty to defend based on the fraud and negligence claims, the
Court need not address this issue.
                                                 13
                                                 3.

       Turning to the Appvion Trust action, Great American similarly argues that the three

underlying claims fall under Exclusion F because they are based on or arising out of the same facts

as the Appvion ESOP action—stock valuations made by Stout for an ERISA-governed plan (the

ESOP). (ECF No. 19, PageID.549.)

       This argument is subject to the same flaw as the Court discussed above—in order to fall

under Exclusion F, Great American must demonstrate as a matter of law that the underlying claims

are based on or arising out of a violation of ERISA. Great American has failed to make such a

showing as a matter of law.

       Turning to the underlying complaint, two of the claims in the Appvion Trust action are

bankruptcy-specific causes of action for avoidable preference and avoidable transfer.

       Count X for avoidable preference alleges that Stout received payment from Appvion for

its stock valuation services while Appvion was insolvent and as a result Stout received more money

than it would have received under Chapter 7. (ECF No. 19-4, PageID.950–951.) Similarly, Count

XI for avoidable transfer alleges that Stout received transfers from Appvion while Appvion was

insolvent which were fraudulent as to present and future creditors. (ECF No. 19-4, PageID.952.)

As Great American explained, the only connection between these counts and ERISA is that

Appvion is an ERISA-governed ESOP and Stout was hired to do valuations required by ERISA.

Any connection between these bankruptcy counts and an alleged ERISA violation by Stout or any

of the plan fiduciaries is too remote to establish that the claims are based on or arising out of an

ERISA violation.




                                                14
       Great American has failed to show that each of the underlying claims in the Appvion Trust

action falls within Exclusion F. So the Court cannot find as a matter of law that Great American

had no duty to defend Stout in the Appvion Trust action prior to October 23, 2019.

                                                 B.

       Great American also asks the Court to declare that it has no duty to indemnify Stout for

damages in the Appvion ESOP action. Stout counters that this question is not ripe for adjudication

because the underlying claims are still being litigated in the U.S. District Court for the Eastern

District of Wisconsin.

       Courts can generally only adjudicate a claim on its merits if it is ripe. See Nat’l Rifle Ass’n

of Am. v. Magaw, 132 F.3d 272, 284 (6th Cir. 1997). “A claim is unripe when it is anchored in

future events that may not occur as anticipated, or at all.” Jackson v. City of Cleveland, 925 F.3d

793, 807 (6th Cir. 2019) (internal citations omitted). Courts have discretion to consider whether

the issues are appropriate for judicial resolution and “the degree of ‘hardship to the parties if

judicial relief is denied.’” Id. (quoting Young v. Klutznick, 652 F.2d 617, 625 (6th Cir. 1981)).

Applying this doctrine to indemnification claims, the Sixth Circuit recently held that, except in

certain special circumstances, “a claim for indemnification for damages that may be awarded on

an underlying tort claim should not be adjudicated on the merits until the underlying claim is

adjudicated.” Jackson, 925 F.3d at 807–08; see also Safety Nat’l Cas. Corp. v. Am. Special Risk

Ins. Co., 99 F. App’x 41, 43 (6th Cir. 2004) (finding unripe a claim of indemnification for

fraudulent conveyance because, among other reasons, the underlying claim for fraudulent

conveyance had not yet been adjudicated).

       Stout correctly points out that the underlying claims in the Appvion ESOP case have not

yet been adjudicated. In fact, Stout has filed a motion to dismiss those claims, which is currently



                                                 15
pending before the court in Wisconsin. See Appvion Inc. Ret. Savs. and Emp. Stock Ownership

Plan v. Buth, No. 18-01861 (E.D. Wis. filed Nov. 26, 2018) (ECF No. 107). Stout also notes that

the Great American insurance policy states that Great American must indemnify for damages “that

the Insured becomes legally obligated to pay.” (ECF No. 1-1, PageID.38.) At this time, Stout is

not obligated to pay any amount to the plaintiffs in the Appvion ESOP action. The claims against

Stout in the Appvion ESOP action may ultimately be dismissed and the question of

indemnification by Great American would become moot.

       Consideration of the discretionary factors also weighs in favor of finding the question of

indemnification is unripe. First, neither party has briefed the question of whether Exclusion F, as

interpreted by this Court, applies to each of the underlying claims in the Appvion ESOP action.

Second, neither party will suffer hardship if the question of indemnification is dismissed for the

time being. There are currently no damages owed by Stout which Great American would be asked

to indemnify. Although the question of indemnification may be an issue in the future, it is also

possible that the question will never ripen.

                                               IV.

       Because Great American has failed to meet its burden of establishing as a matter of law

that it has no duty to defend Stout in two underlying actions, Great American’s motion for partial

summary judgment (ECF No. 19) is DENIED. And because the issue is not ripe, the Court will

DISMISS WITHOUT PREJUDICE Great American’s request for a declaratory judgment on the

question of whether Great American has a duty to indemnify Stout in the underlying claims.

       SO ORDERED.

Dated: February 14, 2020
                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE

                                                16
